Citation Nr: 1034510	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-21 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
degenerative arthritis of the right foot from August 1, 2007, to 
April 7, 2009, and in excess of 10 percent from April 8, 2009, 
forward.  

2.  Entitlement to an initial compensable evaluation for 
degenerative arthritis of the left foot.  

3.  Entitlement to an initial compensable evaluation for 
degenerative arthritis of the right ankle from August 1, 2007, to 
April 7, 2009, and in excess of 10 percent from April 8, 2009, 
forward.  

4.  Entitlement to an initial compensable evaluation for 
degenerative arthritis of the left ankle from August 1, 2007, to 
April 7, 2009, and in excess of 10 percent from April 8, 2009, 
forward.  

5.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right hip from August 1, 2007, to 
June 3, 2009, and in excess of 20 percent from June 4, 2009, 
forward.  

6.  Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to September 
1984, from May 1986 to April 1992, and from March 2000 to July 
2007. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted service connection for degenerative 
arthritis of the right foot and assigned a noncompensable 
evaluation, effective August 1, 2007; granted service connection 
for degenerative arthritis of the left foot and assigned a 
noncompensable evaluation, effective August 1, 2007; granted 
service connection for degenerative arthritis of the right ankle 
and assigned a noncompensable evaluation, effective August 1, 
2007; granted service connection for degenerative arthritis of 
the left ankle and assigned a noncompensable evaluation, 
effective August 1, 2007; granted service connection for 
degenerative arthritis of the right hip and assigned a 10 percent 
evaluation, effective August 1, 2007; and granted service 
connection for degenerative arthritis of the lumbar spine and 
assigned a 10 percent evaluation, effective August 1, 2007.  
Subsequently, in an October 2009 rating decision, the RO in 
Nashville, Tennessee, increased the disability rating assigned 
for his degenerative arthritis of the right foot to 10 percent, 
effective June 4, 2009; increased the disability rating assigned 
for his degenerative arthritis of the right ankle to 10 percent, 
effective April 8, 2009; increased the disability rating assigned 
for his degenerative arthritis of the left ankle to 10 percent, 
effective April 8, 2009; and increased the disability rating 
assigned for his degenerative arthritis of the right hip to 20 
percent, effective June 4, 2009.  As such, the issues are as 
stated on the cover sheet.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

In regard to his foot claims, the Board acknowledges that, in May 
2007, two months prior to separation from service, the Veteran's 
feet were examined as part of his separation/VA examination.  At 
that time, the examiner diagnosed the Veteran with degenerative 
joint disease (DJD) of both feet and a heel spur of the right 
foot, based on x-ray results, and noted that the Veteran's 
bilateral foot disability was manifested by foot pain.  

Post-service, the Veteran underwent foot x-rays at the 
Blanchfield Army Community Hospital in March 2009.  These x-rays 
revealed moderate osteoarthritis of the right first 
metatarsophalangeal (MTP) joint area and minimal plantar spur 
formation in his right foot, with no evidence of fracture or 
dislocation; and an old un-united fracture at the base of the 
left proximal phalanx of the first digit, minimal osteoarthritis 
of the left first MTP joint area with minimal increased 
sclerosis, and minimal plantar spur formation in his left foot.  
Additionally, in March 2009, Dr. Michael West reported that the 
Veteran's generalized osteoarthritis, including osteoarthritis in 
the feet, was progressive and worsening.  Finally, during 
treatment with Dr. Kristina Greene in April 2009, the Veteran was 
noted to have tenderness over his left first MTP joint on 
palpation with normal left MTP extension and flexion, and 
tenderness over his right first MTP joint on palpation with 
decreased MTP extension and flexion.  

On this record, the Board in unable to determine the current 
severity of the Veteran's bilateral foot disability.  
Specifically, the Board finds that the evidence of record is 
unclear as to the degree of functional limitation that the 
Veteran has as a result of his degenerative arthritis of the 
feet, the severity of his foot injury (i.e., whether it is 
moderate, moderately severe, or severe), and the presence of any 
additional foot deformity resulting from his bilateral 
degenerative arthritis of the feet, such as weak foot, claw foot, 
metatarsalgia, hallux valgus, hammer toe, or malunion/nonunion of 
the tarsal or metatarsal bones.  In this regard, the Board notes 
that both the May 2007 and March 2009 x-rays revealed a heel spur 
of the right foot, and the March 2009 x-rays revealed minimal 
plantar spur formation of the left foot and an old un-united 
fracture at the base of the proximal phalanx of the left first 
digit.  However, a further examination is necessary to address 
whether these x-ray findings are in any way associated with the 
Veteran's service-connected degenerative arthritis of the left 
and right foot.  Further, although the Veteran was found to have 
decreased extension and flexion of the right MTP joint in April 
2009, to date, no range of motion testing has been performed 
addressing the extent of such limited motion.  

As such, the Board finds that the evidence of record, including 
the May 2007 VA examination report, does not adequately address 
all of the pertinent data necessary to properly evaluate the 
Veteran's service-connected bilateral foot disability.  See 
38 C.F.R. § 4.71a, DCs 5276-84 (2009).  Accordingly, this matter 
must be remanded in order to provide the Veteran with a 
contemporaneous VA examination assessing the current nature, 
extent, and severity of his bilateral foot disability.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided); see also Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (holding that a VA 
examination must contain reference to the pertinent criteria to 
be adequate).    

In regard to his ankle claims, the Board acknowledges that the 
Veteran's ankles were examined at the time of his May 2007 
separation/VA examination.  At that time, the examiner noted that 
the Veteran had normal range of motion of both the left and right 
ankle, with no subjective complaints of ankle pain and no 
evidence of ankle deformity.  Additionally, the May 2007 examiner 
noted that x-rays of the Veteran's ankles revealed no evidence of 
DJD of either ankle joint.  

Significantly, however, x-rays taken at Blanchfield Army 
Community Hospital in March 2009 showed that the Veteran now has 
mild degenerative osteoarthritis of the left ankle (mainly in the 
lateral ankle joint) with very minimal enthesophyte, but no 
evidence of fracture or dislocation, and no evidence of acute 
osseous abnormality.  These x-rays also revealed that the Veteran 
has mild degenerative osteoarthritis of the left ankle (mainly in 
the lateral ankle joint) with mild spur formation in the 
anterior/inferior distal end of the tibia that may be causing 
talar impingement syndrome, but no evidence of fracture or 
dislocation, and no evidence of acute osseous abnormalities.  
Moreover, in an April 2009 letter, Dr. Keith D. Starkweather 
reported that the March 2009 x-rays of the ankles revealed mild 
degenerative changes of both ankles with osteophyte formation 
bilaterally.  Finally, during treatment with Dr. Greene in April 
2009, the Veteran was noted to have tenderness over the anterior 
ankle joint of both ankles on palpation, with decreased plantar 
flexion and extension bilaterally.  

As such, the Veteran's private treatment records reveal that, 
since the May 2007 examination, the Veteran's bilateral ankle 
disability has worsened, such that he has developed degenerative 
arthritis and decreased range of motion of both ankles.  In this 
regard, the Board notes that although the evidence of record 
indicates that the Veteran has decreased range of motion of both 
ankles, this evidence does not indicate the extent of such 
limited motion.  As such, the Board finds that VA is required to 
afford the Veteran a contemporaneous VA examination to assess the 
current nature, extent, and severity of his bilateral 
degenerative arthritis of the ankles.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and 
must remand this claim.  

In regard to his right hip claim, the Board acknowledges that the 
Veteran's hip was examined at the time of his May 2007 
separation/VA examination.  At that time, the Veteran reported 
that his right hip disability was manifested by weakness, 
stiffness, giving way, lack of endurance, and constant pain.  On 
examination, the Veteran had right hip tenderness.  Range of 
motion testing at that time revealed flexion to 125 degrees, 
extension to 30 degrees, abduction to 25 degrees, external 
rotation to 60 degrees, and internal rotation to 60 degrees.  The 
examiner went on to report that the Veteran's joint function was 
additionally limited by pain, fatigue, and lack of endurance 
after repetitive use, but was not additionally limited by 
weakness or incoordination.  In this regard, the examiner 
indicated that while there was additional limitation of right hip 
joint function as a result of pain, fatigue, and lack of 
endurance after repetitive use, zero degrees of motion were lost 
as a result of this functional limitation.   

Post-service x-rays taken at Blanchfield Army Community Hospital 
in March 2009 revealed that, as compared with the Veteran's in-
service x-rays taken in December 2006, the Veteran now had 
advanced degenerative osteoarthritis of the right hip joint, with 
no evidence of acute fracture, protrusion, or acetabuli.  
Additionally, during treatment with Dr. Greene in April 2009, the 
Veteran was noted to have an antalgic gait on the right side, 
tenderness on palpation over the right greater trochanter, and 
very limited internal and external rotation of the hip.  In this 
regard, Dr. Greene reported that the motion that was present was 
painful.  

Subsequently, in June 2009, the Veteran was afforded a VA 
examination of his hips.  At this examination, the examiner noted 
that the Veteran had right hip flexion from zero to 80 degrees, 
extension to zero degrees, and abduction from zero to five 
degrees.  The examiner did not conduct range of motion testing 
for adduction, external rotation, or internal rotation; however, 
he did note that the Veteran was unable to cross his right leg 
over his left and could not turn his toes out over 15 degrees.  
Finally, the examiner noted that there was no objective evidence 
of pain following repetitive motion and no additional limitation 
of motion following three repetitions of range of motion testing.  
The examiner also reported that x-rays of the right hip taken at 
that time revealed moderate degenerative change affecting the 
right hip with spurring, bony sclerosis, and joint space 
narrowing, but showed no evidence of fracture, dislocation, bony 
destruction, or other significant deformity.  

On this record, it is unclear to what extent the Veteran's right 
hip range of motion is limited, and what, if any, functional 
limitations he has in his right hip as a result of his service 
connected degenerative arthritis.  In this regard, the Board 
notes that, while the June 2009 examiner stated that the Veteran 
had no objective evidence of pain following repetitive motion and 
no additional limitation of motion following three repetitions of 
range of motion testing, just two months prior, in April 2009, 
Dr. Greene reported that the Veteran had very limited internal 
and external rotation of the hip, and that the motion that was 
present was painful.  Accordingly, the Board finds that a new VA 
examination is necessary to clarify the current nature, extent, 
and severity of his right hip arthritis, and to address whether 
he has any additional functional loss due painful movement, 
fatigability, weakness, and flare-ups.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and 
must remand this claim.  

Finally, in regard to his lumbar spine claim, the Board notes 
that the Veteran's spine was examined at the time of his May 2007 
separation/VA examination.  At this examination, the Veteran 
reported that his low back disability was manifested by stiffness 
when sitting up, bending over, and standing for long periods of 
time, as well as localized pain approximately three times a day.  
In this regard, the Veteran reported that his low back pain was 
aching, burning, and sharp, with a pain level of 10 out of 10, 
and indicated that pain was elicited by physical activity.  

On examination, the Veteran demonstrated no evidence of radiating 
pain, muscle spasm, or ankylosis, although he did have tenderness 
over his low back.  Straight leg raise testing was negative on 
the left and right.  Range of motion testing revealed flexion to 
90 degrees, extension of 30 degrees, right lateral flexion of 30 
degrees, left lateral flexion of 30 degrees, right rotation to 30 
degrees, and left rotation to 30 degrees.  The examiner noted 
that the Veteran's joint function was additionally limited by 
pain after repetitive use, but that this additional limitation 
resulted in no additional degrees of motion lost.  Further, the 
examiner reported that the Veteran's joint function was not 
additionally limited by fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.   Finally, the examiner 
reported that x-rays of the lumbar spine showed degenerative 
arthritis, and noted that there were no signs of intervertebral 
disc syndrome with chronic and permanent nerve root involvement.  
Based on her examination of the Veteran and review of the x-ray 
results, the examiner diagnosed the Veteran with degenerative 
arthritis of the lumbar spine with subjective complaints of pain.  

Post-service, x-rays of the Veteran's spine were taken at the 
Blanchfield Army Community Hospital in March 2009, which revealed 
minimal to mild degenerative joint disease (DJD) from L4 to L5 
and from L5 to S1, and minimal to mild anterior spondylosis of 
L3, L4, and L5.  These x-rays also showed that the Veteran did 
not have degenerative disc disease (DDD) of the spine.  
Thereafter, in April 2009, Dr. Greene reported that the Veteran 
had pain in his back with radicular pain down the posterior of 
his right leg to the great toe.  Dr. Greene also indicated that 
the Veteran could not stand for more than 10 to 15 minutes at a 
time due to his pain and stiffness.  Finally, Dr. Greene reported 
that the Veteran had paraspinal muscle spasm on palpation, and 
that straight leg raises of the right leg elicited pain.  

On this record, the Board finds that the severity of the 
Veteran's degenerative arthritis of the spine is unclear.  
Specifically, the Board finds that the record is unclear as to 
whether the Veteran's lumbosacral spine disability has resulted 
in any neurological disability (i.e., radiculopathy, peripheral 
neuropathy, etc.), and if so, the severity of such 
symptomatology.  In this regard, the Board notes that while the 
Veteran was found to have no radiating pain, muscle spasm, or 
ankylosis at his May 2007 VA examination, during private 
treatment in April 2009, he was found to have pain radiating down 
his right leg and into his right great toe, pain with right leg 
raises, and muscle spasm on palpation.  However, as discussed 
above, the Veteran is service connected for not only degenerative 
arthritis of the lumbar spine, but also degenerative arthritis of 
the right foot and right hip, and as such, it is unclear whether 
the Veteran's right leg and great toe pain is a manifestation of 
his lumbar spine disability or his service-connected right hip 
and/or right foot disability.  Moreover, the Board notes that, in 
March 2009, Dr. West reported that the Veteran's osteoarthritis 
of the lumbar spine was progressive and worsening.  As such, the 
Board finds that a new VA examination is necessary to clarify the 
current nature, extent, and severity of the Veteran's 
degenerative arthritis of the lumbar spine, including whether he 
has any neurological manifestations of his lumbar spine 
disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the 
Board has no discretion and must remand this claim.  

As this case is being remanded for the foregoing reasons, all 
pertinent private and VA treatment records should also be 
obtained on remand.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  In this regard, the Board observes that the 
Veteran has received private treatment for his arthritis of 
multiple joints from Dr. Michael West, Dr. Kristina Greene, and 
Dr. Keith D. Starkweather, and has had x-rays taken of his joints 
at the Blanchfield Army Community Hospital; however, records 
dated after April 2009 have not been associated with the claims 
folder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment with respect 
to all private health care providers who have 
treated his degenerative arthritis of the 
feet, ankles, right hip, and lumbar spine 
since April 2009.  The Board is particularly 
interested in any recent treatment records 
from Dr. Michael West, Dr. Kristina Greene, 
and/or Dr. Keith D. Starkweather, as well as 
any recent x-ray results from the Blanchfield 
Army Community Hospital.  Following the 
receipt of any necessary authorizations from 
the Veteran, attempt to obtain any medical 
records identified by the Veteran.  If these 
records are not available, request that Dr. 
West, Dr. Greene, Dr. Starkweather, and the 
Blanchfield Army Community Hospital provide a 
negative reply.  

2.  After the foregoing development has been 
completed, schedule the Veteran for a VA 
orthopedic examination to determine the 
nature, extent, and severity of his service-
connected degenerative arthritis of both feet.  
The claims file must be made available to and 
reviewed by the examiner.  All necessary 
tests, including x-rays if indicated, should 
be conducted.

The examiner should identify and describe in 
detail all residuals attributable to the 
Veteran's service-connected degenerative 
arthritis of the left and right foot, and 
should state whether such condition has caused 
or aggravated any other disorder found-this 
should include whether any spurs are part of 
the Veteran's service-connected degenerative 
arthritis of the right and left foot.  In this 
regard, the examiner should provide an opinion 
as to the severity of the Veteran's service-
connected degenerative arthritis of the right 
and/or left foot, as well as any associated 
disabilities.  In this regard, the examiner 
should state whether the service-connected 
right and left foot disability equates to 
a moderate, moderately severe, or severe 
foot injury.  

The examiner should also indicate which joints 
or joint groups are affected by degenerative 
arthritis, and whether these joints have any 
decreased range of motion due to degenerative 
arthritis.  The examiner should also note 
whether there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, and should address whether there is 
likely to be additional range of motion loss 
due to any of the following: (1) pain on use, 
including during flare- ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups, or when 
the foot is used repeatedly.  All limitation 
of function must be identified.  If there is 
no pain, limitation of motion and/or 
limitation of function, such facts must be 
noted in the report.

The examiner should discuss the degree of 
occupational impairment attributable to the 
Veteran's service-connected bilateral foot 
disability.  In particular, describe what 
types of employment activities would be 
limited because of the Veteran's service-
connected disability, what types of employment 
would not be limited (if any), and whether any 
limitation on employment is likely to be 
permanent.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions. 

3.  Schedule the Veteran for a VA orthopedic 
examination to determine the nature, extent, 
and severity of his service-connected 
degenerative arthritis of both ankles.  The 
claims file must be made available to and 
reviewed by the examiner.  All necessary 
tests, including x-rays if indicated, should 
be conducted.

The examiner should identify and describe in 
detail all residuals attributable to the 
Veteran's service-connected degenerative 
arthritis of the left and right ankles.

The examiner should conduct range of motion 
testing of both ankles.  The examiner should 
also note whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement, and should address 
whether there is likely to be additional range 
of motion loss due to any of the following: 
(1) pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability during 
flare-ups, or when the left and/or right ankle 
is used repeatedly.  All limitation of 
function must be identified.  If there is no 
pain, limitation of motion and/or limitation 
of function, such facts must be noted in the 
report.

The examiner should discuss the degree of 
occupational impairment attributable to the 
Veteran's service-connected bilateral ankle 
disability.  In particular, describe what 
types of employment activities would be 
limited because of the Veteran's service-
connected disability, what types of employment 
would not be limited (if any), and whether any 
limitation on employment is likely to be 
permanent.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions. 

4.  Schedule the Veteran for a VA orthopedic 
examination to determine the nature, extent, 
and severity of his service-connected 
degenerative arthritis of the right hip.  The 
claims file must be made available to and 
reviewed by the examiner.  All necessary 
tests, including x-rays if indicated, should 
be conducted.

The examiner should provide the ranges of 
motion of the Veteran's lumbar spine.  The 
examiner should note whether-upon repetitive 
motion of the Veteran's low back-there is any 
pain, weakened movement, excess fatigability, 
or incoordination on movement, and whether 
there is likely to be additional range of 
motion loss due to: (1) pain on use, including 
during flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) incoordination.  
The examiner should also describe whether pain 
significantly limits functional ability during 
flare-ups or when the lumbar spine is used 
repeatedly.  If there is no pain, limitation 
of motion and/or limitation of function, such 
facts must be noted in the report.  The 
examiner should specifically note the presence 
or absence of favorable or unfavorable 
ankylosis of the Veteran's entire 
thoracolumbar spine and/or unfavorable 
ankylosis of his entire spine.  

The examiner should identify and describe in 
detail all residuals attributable to the 
Veteran's service-connected degenerative 
arthritis of the right hip.

The examiner should conduct range of motion 
testing of the right hip.  The examiner should 
specifically note whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement, and should 
specifically address whether there is likely 
to be additional range of motion loss due to 
any of the following: (1) pain on use, 
including during flare- ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the right hip is used repeatedly.  All 
limitation of function must be identified.  If 
there is no pain, limitation of motion and/or 
limitation of function, such facts must be 
noted in the report.

The examiner should also discuss the degree of 
occupational impairment attributable to the 
Veteran's service-connected right hip 
disability.  In particular, describe what 
types of employment activities would be 
limited because of the Veteran's service-
connected disability, what types of employment 
would not be limited (if any), and whether any 
limitation on employment is likely to be 
permanent.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions. 

5.  Also schedule the Veteran for a VA spine 
examination to determine the nature, extent, 
and severity of his service-connected 
degenerative arthritis of the lumbar spine.  
The claims folder should be made available to 
and reviewed by the examiner.  All necessary 
tests, including x-rays if indicated, should 
be performed.  

The examiner should identify and describe in 
detail all residuals attributable to the 
Veteran's service-connected degenerative 
arthritis of the lumbar spine.  

The examiner should also identify any 
neurological pathology related to the 
service-connected lumbar spine disability 
(including the nerves involved, whether there 
is any complete or incomplete paralysis and 
if incomplete whether the paralysis is 
analogous to mild, moderate, moderately 
severe, or severe).   In this regard, the 
examiner should specifically discuss the 
evidence of record regarding radiating pain 
in the Veteran's right leg and right great 
toe. 

State whether the Veteran's service-connected 
arthritis of the lumbar spine causes 
intervertebral disc syndrome and if so the 
examiner should document the number of weeks, 
if any, during the past 12 months, that the 
Veteran has had "incapacitating episodes," 
defined as a period of acute signs and 
symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a 
physician and treatment by a physician.

The examiner should discuss the degree of 
occupational impairment attributable to the 
Veteran's service-connected lumbar spine 
disability.  In particular, describe what 
types of employment activities would be 
limited because of the Veteran's service-
connected disability, what types of employment 
would not be limited (if any), and whether any 
limitation on employment is likely to be 
permanent.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions. 

6.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
report(s) does not include adequate responses 
to the specific opinions requested, the 
report(s) must be returned for corrective 
action.

7.  Finally, readjudicate the Veteran's 
claims on appeal, to include any raised 
claim for a total rating based on 
individual unemployability.  If the benefits 
sought on appeal are not granted in full, 
provide the Veteran and his representative with 
a supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).





_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


